Motion for Rehearing Granted, Memorandum Opinion filed November 13,
2014, Withdrawn, Appeal                  Reinstated, and Order filed
November 25, 2014.




                                   In The

                   Fourteenth Court of Appeals
                                ____________

                            NO. 14-14-00345-CV
                                ____________

 ALBERT LUJAN D/B/A TEXAS WHOLESALE FLOWER CO., Appellant

                                     V.

   NAVISTAR, INC., NAVISTAR INTERNATIONAL CORPORATION,
        NAVISTAR INTERNATIONAL TRANSPORTATION CORP.,
      INTERNATIONAL TRUCK AND ENGINE CORPORATION AND
              SANTEX TRUCK CENTERS, LTD., Appellees


                  On Appeal from the 129th District Court
                          Harris County, Texas
                    Trial Court Cause No. 2009-77458

                                  ORDER

     On November 13, 2014, this court issued an opinion dismissing this appeal.
On November 18, 2014, appellant filed a motion for rehearing. Appellee filed a
response the same day. The motion is GRANTED.
     This court’s opinion filed November 13, 2014, is WITHDRAWN, and our
judgment of that date is VACATED. The appeal is ordered REINSTATED.



                                PER CURIAM.